Citation Nr: 1412271	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  13-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from November 1971 to April 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2012 of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Tinnitus was incurred in service or is proximately due to or the result of service connected hearing loss.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the Board is granting the claim of service connection for tinnitus, VCAA compliance need not be addressed.





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

To establish direct service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

The Veteran contends that he has tinnitus that either had its onset during his period of active service or is secondary to his service connected hearing loss disability.

During service, the Veteran served as an Air Force security supervisor.  He was stationed in Thailand and exposed to noise from B-52 bombers and weapons fire.  

On a VA examination in February 2012, the Veteran reported that he did not remember the onset of his tinnitus, but that it may have been during his period of active service.  He reported that his tinnitus is constant bilaterally.  The Veteran reported a postservice history of working in restaurant management for 27 years, and that he operated a forklift for 20 years.  He also had attended drag races without the use of hearing protection.  The examiner concluded that the Veteran's tinnitus was less likely as not caused by or a result of acoustic trauma during service.  The examiner noted that there was no evidence of tinnitus in the service treatment records and that one could not rule out the Veteran's post military noise exposures as contributing to the onset of tinnitus. 

The RO granted service connection for hearing loss in the March 2012 rating decision on appeal, finding that pre-existing hearing loss was permanently worsened during the Veteran's period of service.

As service connection for hearing loss was not in effect at the time of the February 2012 VA examination, the examiner was not asked to provide an opinion as to whether the Veteran's current tinnitus was proximately due to or the result of such hearing loss.  The Board finds that further development to address this question is not necessary, as the record as it now stands is sufficient to warrant a grant of service connection for tinnitus on the basis that it was either incurred in service or is proximately due to or the result of the now service connected hearing loss.  There is simply no basis in the record to disassociate the currently diagnosed tinnitus from the now service connected hearing loss, and service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


